IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Thomas P. Gannon and Daniel King          :
                                          :          CASES CONSOLIDATED
               v.                         :
                                          :          No. 1334 C.D. 2019
Riverwatch Condominium Owners             :          No. 1335 C.D. 2019
Association                               :
                                          :
Appeal of: Thomas P. Gannon               :


PER CURIAM                             ORDER


               NOW, December 18, 2020, upon consideration of Appellant’s

application for reconsideration, the application is denied.